Citation Nr: 0601808	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  01-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973; from September 1990 to May 1991; and from August 1997 
to April 1998.  The veteran served in Viet Nam during his 
first period of active service, Iraq during his second period 
of active service, and Bosnia during his third period of 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a skin condition.

In November 2002, the veteran appeared at a travel board 
hearing held at the St. Petersburg, Florida, RO, but since 
the recording of that hearing was damaged and it was not 
possible to produce a transcript, the veteran asked instead 
for another hearing.

In June 2003 the Board remanded the issue on appeal to afford 
the veteran the opportunity to have a new Board hearing.

In June 2004, the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing held at the St. 
Petersburg, Florida, RO.

In January 2005, the Board remanded the issue on appeal for 
VCAA notification and a medical opinion.


FINDINGS OF FACT

1.  The medical evidence of record reflects that the veteran 
first reported a history of actinic keratosis in April 1998; 
however, skin examination was normal at that time.

2.  There is no medical evidence of record of a diagnosis of, 
or treatment for, actinic keratosis prior to July 1998.

CONCLUSION OF LAW

Actinic Keratosis was not caused or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2005 letter, following a Board remand, the Appeals 
Management Center (AMC) notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send the RO any 
additional evidence that pertained to his claim, and 
requested that the veteran tell the RO about any additional 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal was in October 2000, 
prior to the enactment of the VCAA.  Therefore, the veteran 
did not receive a notice complying with the requirements of 
the VCAA prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the AMC prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran or his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  Mayfield v. 
Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran was afforded a VA medical 
examination in July 1998, and the RO obtained a VA medical 
opinion in August 2005 in connection with his claim for 
service connection. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  

Service connection for actinic keratosis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110.  A showing of chronic disease 
in service requires a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.   Isolated 
findings, or a diagnosis including the word "chronic," are 
not sufficient to establish service connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

The veteran served on active duty from October 1969 to August 
1973; from September 1990 to May 1991; and from August 1997 
to April 1998.  In between those periods of active duty, the 
veteran worked in Florida as a police officer for 
approximately six years, and as a postal letter carrier for 
approximately 18 years.

Service medical records, covering the veteran's three periods 
of active service between 1969 and 1998, do not show any 
diagnosis of, or treatment for, actinic keratosis.  An April 
1998 service medical record reflects that the veteran 
reported a history of actinic keratosis; however, the 
veteran's skin examination was normal.  A dermatology consult 
referral is of record, but there is no evidence of record 
that the requested consult occurred.

The veteran received a VA skin examination July 1998.  The 
veteran reported the onset of actinic keratosis approximately 
two years prior, and the examiner diagnosed actinic keratosis 
in all sun-exposed areas, noting that the veteran had type II 
skin.

At his June 2004 travel board hearing, the veteran said that 
he started noting lesions on his arms right after Operation 
Desert Storm [1991] and that he went to sick call in Bosnia 
[1998] where he was told by medical personnel that he had 
actinic keratosis.  He said that his wife works for a 
dermatologist, Dr. Chaga [phonetic], and he has been seeing 
him for treatment every six months since he returned from 
Bosnia [1998-present].  The veteran said that he had been 
receiving treatment from the VA for his skin and that his 
last treatment was approximately four months ago 
[approximately April 2004].  The veteran stated that he 
generally wore long sleeve shirts, hats to cover his neck, 
and number 30 sunscreen while working as a policeman and 
postal carrier in Florida.

The veteran said that the records of treatment for his skin 
condition by Dr. Chaga and VA were not of record and that he 
would provide those records.

Notwithstanding his statements at his June 2004 hearing, the 
veteran did not submit any evidence of treatment by VA or Dr. 
Chaga for a skin condition.  

In a March 2005 letter, the Appeals Management Center (AMC) 
requested that the veteran provide the names and addresses of 
all private medical providers with respect to his skin 
condition, and authorize VA to obtain those records.  The 
veteran did not respond to the request.

The AMC obtained treatment reports from the Brevard, Florida 
VA Outpatient Clinic for the period October 2002 to March 
2005.  Relevant records are an October 2000 History and 
Physical examination where the veteran reported an outbreak 
of lesions approximately once a year, with attacks becoming 
progressively milder over the years; and an April 2003 
Interdisciplinary Outpatient Assessment where a skin 
breakdown was noted.  No VA medical records reflect any 
treatment for actinic keratosis.

In August 2005, in accordance with the January 2005 Board 
remand, VA obtained a medical opinion based on a review of 
the veteran's records.  The reviewing dermatologist noted 
that there was only minimal information of record pertaining 
to the veteran's actinic keratosis.  He diagnosed actinic 
keratosis, based on the record review.

The reviewer noted that actinic keratoses were caused by sun 
damage accumulated over many years, usually starting in 
childhood.  People with fair skin, such as the veteran who 
has type II skin, who live in areas with high intensity 
sunlight, such as Florida, are especially susceptible.

It was his opinion, based on the minimal time the veteran 
spent in the Persian Gulf, versus the many years the veteran 
worked outdoors in Florida, that the veteran's actinic 
keratosis were not caused or aggravated by the his active 
service.

The only evidence of in-service occurrence of any skin 
problems are the veteran's statements, which includes the 
April 1998 service medical record where the veteran reported 
a history of actinic keratosis, although examination found 
normal skin.  There are no service records that reflect a 
diagnosis of, or treatment for, a skin condition.

Likewise, the only evidence of continuity of any skin 
problems are the veteran's statements, which includes his 
testimony at his June 2004 Board hearing that he had received 
treatment since 1998, every six months, from a private 
dermatologist.  In this regard, the Board notes that the 
veteran's wife works for the private dermatologist, that the 
veteran said he would obtain the records but did not, and 
that the veteran did not respond to the AMC request for 
identifying information and authorization so that VA could 
obtain the records.

Finally, the only evidence of VA treatment for any skin 
problems are the veteran's statements, which includes his 
testimony at his June 2004 Board hearing that he had last 
received treatment by VA in approximately February 2004.  In 
this regard, the Board notes that VA obtained outpatient 
clinic records for the period October 2002 to March 2005 
which, in pertinent part, contain the veteran's reported 
history of lesions, and a documented, unspecified skin 
breakdown noted in April 2003, but do not reflect any 
treatment for actinic keratosis.

In sum, the veteran's statements are the only evidence 
linking the veteran's actinic keratosis to active service, or 
showing continuity after discharge.  While lay testimony is 
competent to prove the occurrence of an injury during active 
duty, or symptomatology over a period of time, when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or medical causation.   Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

The only competent medical evidence with respect to causation 
is the August 2005 VA dermatology opinion that the veteran's 
actinic keratoses are not caused or aggravated by the 
veteran's active service.

Accordingly, the claim for service connection for actinic 
keratosis must be denied.

ORDER

Entitlement to service connection for actinic keratosis is 
denied.




	                         
__________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


